Citation Nr: 1038097	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from July 1956 to 
July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability.

2.  Bilateral hearing loss was not manifested within one year of 
active service, and is not shown to have developed as a result of 
an established event, injury, or disease during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in the August 2006 
letter, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Veteran was also afforded a VA examination in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate.  The examination provided adequate basis for 
making a determination in this case.  The Veteran was examined, 
the claims file was reviewed and an opinion was rendered. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain  
chronic diseases, including sensorineural hearing loss, may be  
presumed to have been incurred or aggravated during service if  
they become disabling to a compensable degree within one year of  
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet.  
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2009); see also Meedel 
v. Shinseki, 23 Vet. App. 277, 283 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the Veteran's  
separation from service do not meet the regulatory requirements  
for establishing a "disability" at that time, the Veteran may  
nevertheless establish service connection for a current hearing  
disability by submitting competent evidence that the current  
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157. 

In this case, the Veteran is competent to report a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The 
evidence shows that he has current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 2009).  Nevertheless, 
the preponderance of the evidence is against finding a nexus 
between the post service hearing loss and service.   

The Evidence

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO) - American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards noted in this claim will also be 
shown in parenthesis in ISO-ANSI standards.  The Board notes that 
the Veteran's September 1957 examination in service and his May 
1960 separation audiogram in service are presumed to have been 
reported using ASA standards because the findings were recorded 
prior to November 1, 1967.  

The Veteran claimed service connection for bilateral defective 
hearing August 2006 based on exposure to acoustic trauma in 
service.  His service records show that at service entrance his 
hearing was 15/15, bilaterally.  During service, in September 
1957, the Veteran reported that his hearing was good and that he 
had no ear injuries or infections.  On audiometric testing the 
following was found: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)

0(10)
15(20)
LEFT
5(20)
0(10)
20(30)
0(10)
5(10)
(ISO findings are noted in parenthesis)

At separation in May 1960, the Veteran denied having a history of 
eat trouble.  On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
5(15)
10(15)
LEFT
5(20)
0(10)
5(15)
5(15)
5(10)

After service, VA outpatient treatment records show findings of 
hearing loss beginning in June 2006n when he was seen with a 
complaint of some hearing loss.  Hearing loss was among the 
diagnoses.  

The Board notes that the Veteran was afforded a VA examination in 
August 2006 in connection with his claim for service connection 
for bilateral hearing loss.   The examiner noted that he had 
reviewed the claims file and that the file did not contain the 
service treatment records.  The Veteran complained of hearing 
loss that had become more of a problem since his macular 
degeneration had worsened.  He stated that in service he was a 
radar operator and that his bunk was close to the flight line.  
He reported that on one occasion he was instructed to shoot off 
excess ammunition with took about three days.  He reported 
diminished hearing at that time.  It was noted that following 
service he worked in farming and roofing and that he did hunt 
occasionally for recreation.  

On the audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
60
60
LEFT
35
35
55
55
60







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The examiner 
stated that test results showed a mild sloping to moderately 
severe sensorineural hearing loss in both ears.  He opined that 
it was at least as likely as not that a portion of the Veteran's 
bilateral hearing loss is related to noise exposure during 
service.  The rationale provided as the clinical expertise as a 
licensed audiologist.  

In a September 2006 addendum, the VA examiner stated that the 
service records were reviewed and that the service separation 
examination has a calibrated hearing test which clearly showed 
normal pure tone thresholds.  It was stated that therefore it is 
not likely the present hearing loss was from noise exposure in 
the service.  He indicated that exposure to either impulse sounds 
or continuous exposure can cause a temporary threshold shift and 
that this disappears in 16 to 48 hours after exposure to loud 
noise.  He went on to state that impulse sounds may also damage 
the structure of the inner ear resulting in an immediate hearing 
loss and that continuous exposure to loud noise could also damage 
the hair cells resulting in hearing loss.  The examiner stated 
that if the hearing does not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  He summarized 
that since the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.   

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing is not warranted.  Although the 
Veteran is currently diagnosed with hearing loss, the overall 
weight of the evidence is against finding a link between the 
disability and noise exposure during service.  The VA examiner 
opined that hearing loss is less likely than not due to noise 
exposure in service, based on the parameters of his noise 
exposure during service and the documented hearing tests therein.  
This finding was reached after examining the service treatment 
records and evaluating the Veteran.  The examiner provided 
rationale for the opinion offered.  There is no competent medical 
evidence in the record to contradict this opinion.

The Board has considered the lay statements submitted in support 
of the Veteran's claim.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and  
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting  
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty  
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis,  
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his hearing loss is the result of exposure to noise in service, 
he has not demonstrated the medical knowledge required to 
establish an etiological nexus between his hearing loss and in-
service noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent 
medical evidence means evidence provided by a person  who is 
qualified through education, training, or experience to  offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of the Veteran in support of his claim have been 
given full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the claimed disorders and the Veteran's 
period of service. 

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of  symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of hearing 
loss until almost 46 years after service weighs heavily against 
the claim he now makes that he has had problems ever since 
service.  The Board is not holding that corroboration is 
required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

It is noted that the Veteran's representative has argued in his 
September 2010 statement that the Veteran has been denied service 
connection based on a normal discharge examination, and that 
normal hearing at discharged does not necessarily preclude 
service connection for hearing loss.  He cited Hensley v. Brown 5 
Vet. App. 155 and Godfrey v Derwinski, 2 Vet. App. 352 in support 
of his argument.  While this is true, the Board would point out 
that when audiometric test results at the Veteran's separation 
from service do not meet the regulatory requirements  for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  No such 
evidence has been submitted by the Veteran.  

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss which is etiologically related 
to active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


